Citation Nr: 1021038	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension 
including as secondary to posttraumatic stress disorder and 
diabetes mellitus. 

2.  Entitlement to service connection for residuals of a 
stroke including as secondary to posttraumatic stress 
disorder and diabetes mellitus. 

3.  Entitlement to service connection for coronary artery 
disease including as secondary to posttraumatic stress 
disorder and diabetes mellitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

In correspondence in January 2007, the Veteran requested a 
hearing before the Board sitting in Washington, D.C.  
However, in November 2007, the Veteran's representative noted 
that the Veteran no longer desired a hearing.   Therefore, 
the request for a hearing before the Board is considered 
withdrawn.  38 C.F.R. § 20.702(e) (2009).  

In April 2009, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era for three new 
disorders including ischemic heart 
disease.  VA will issue regulations through notice and 
comment rulemaking procedures to establish the new 
presumptions of service connation for those diseases.  The 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  Until that time, VA does 
not have the authority to establish service connection and 
award benefits based on the planned new presumptions.  On 
November 20, 2009, the Secretary directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions.  This appeal contains 
a claim for coronary artery disease that may be affected by 
the new presumptions.  Hypertension is not considered a 
component of ischemic heart disease.  See 75 Fed. Reg. 14,391 
(Mar. 25, 2010).  Therefore, the Board must stay action on 
the issue of service connection for coronary artery disease 
in accordance with the Secretary's stay.  Once planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will resume.  

Accordingly, adjudication of the claim for service connection 
for coronary artery disease has been stayed pending the 
issuance of final regulations regarding presumptive service 
connection for ischemic heart disease.  This matter will be 
addressed in a separate decision at a later date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998). 

In April 2009, the Board remanded the claims, in part, to 
obtain an additional medical examination and opinion on the 
etiology of the Veteran's hypertension, coronary artery 
disease, and residuals of stroke and on the relationship, if 
any, of these disorders to active service and exposure to 
herbicide.   The Board also requested that the examiner 
review the claims file and provide an opinion whether it was 
at least as likely as not that the disorders on appeal were 
proximately caused by diabetes or PTSD or were increased in 
severity by diabetes or PTSD beyond the normal progression of 
the disease.  The Board required that any opinions be 
supported by a complete rationale.  

In September 2009 and October 2010, the Veteran was examined 
by two VA physicians who both noted a review of the claims 
file and summarized the Veteran's service and post-service 
symptoms and treatment for hypertension, coronary artery 
disease, and the residuals of stroke.  The examiner in 
October provided an addendum report in January 2010.  Both 
examiners noted no indications of a manifestation of any 
disease in service or for many years after service.  Both 
examiners noted that the diagnosis of diabetes occurred after 
the onset of the disorders on appeal and therefore concluded 
that diabetes did not cause hypertension or stroke.  Neither 
examiner addressed whether diabetes was a source of 
aggravation.  That is, neither examiner commented as to 
whether or not diabetes caused a permanent increase in 
severity in the other conditions, beyond their natural 
progression.  One examiner noted that the etiology of the 
stroke was likely related to hypertension.  Although both 
examiners provided an opinion that hypertension and stroke 
were not caused or aggravated by PTSD, neither examiner 
provided a rationale.  Regrettably, the Board concludes that 
not all remand instructions have been accomplished and that 
an additional opinion and rationale is necessary to decide 
the claims   38 C.F.R. § 3.159 (2009).   

In correspondence in January 2006, the Veteran contended that 
his hypertension, heart disease, and stroke are secondary to 
PTSD.  The Veteran cited an August 2005 Board decision in the 
case of another veteran in which the Board considered the 
discussion provided in a VA interim final rule regarding 
presumption of service connection for multiple diseases 
including stroke and hypertension as a result of confinement 
as a prisoner of war.  38 C.F.R. § 3.309 (c); 69 Fed. Reg. 
60,083 (Oct. 7, 2004).  VA considered the POW experience as 
likely to include both stress and malnutrition.  Several 
studies were evaluated.  One study found a statistically 
significant increased incidence of hypertension and chronic 
heart disease among World War II veterans with PTSD.  The 
conclusion that PTSD may be associated with cardiovascular 
disorders was also supported by another study finding that 
Vietnam veterans diagnosed with PTSD had a significantly 
increased risk of circulatory disease many years after 
service.   VA discussed the probative weight to be assigned 
to the studies, noting the specific size of the study 
populations and the biological basis for the conclusions.  VA 
concluded that presumptive service connection was warranted 
in the case of former POW but notably did not extend the 
presumption for non-POW cases.   The Board concludes that a 
medical opinion is necessary to evaluate the status of 
medical research in this area and to determine whether any 
relevant studies are applicable in this Veteran's specific 
case.  

Accordingly, the case is REMANDED for the following action:

1.   Provide the claims file, a separate 
copy of this remand,  and a copy of the 
VA interim final rule published in the 
Federal Register, Volume 69, pages 
60083to 60090, dated June 7, 2004 to an 
appropriate VA physician or physicians 
specializing in cardiovascular and 
neurological diseases.  Request that the 
physician(s) note a review of the claims 
file and the materials from the Federal 
Register in the report.  Request that the 
physician(s) provide an opinion whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has hypertension and/or residuals 
of a stroke that is: 
 
a.  related to the Veteran's active 
military service; or
b.  the result of exposure to herbicide 
in service; or 
c.  proximately due to or the result of 
service-connected diabetes mellitus or 
PTSD; or
d.  increased in severity by the service-
connected diabetes mellitus or PTSD. 

Any opinions expressed by the 
physician(s) must be accompanied by a 
complete rationale.  

2.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for hypertension and residuals 
of a stroke.  If either benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.   

The purposes of this remand are to assist the appellant with 
the development of his claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


